DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  GWENDELYN NICOLE CHAPPELL,
                          Appellant,

                                     v.

   DEPARTMENT OF REVENUE, CHILD SUPPORT PROGRAM and
               COBY KENNETH KEMPTON,
                      Appellees.

                              No. 4D22-215

                         [November 17, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Linda Alley, Judge; L.T. Case No. FMCE20002219.

  Gwendelyn Chappell, Fort Lauderdale, pro se.

   Ashley Moody, Attorney General, and Toni C. Bernstein, Senior
Assistant Attorney General, Tallahassee, for appellee Department of
Revenue.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.